UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-7661



ROBERT MCELHANEY,

                                                Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; JANET RENO, U. S.
Attorney General,

                                               Respondents - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Robert J. Staker, Senior
District Judge. (CA-98-83-3, CR-92-22)


Submitted:   January 7, 1999                 Decided:   January 21, 1999


Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert McElhaney, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert McElhaney appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See McElhaney v. United States, Nos. CA-98-83-3; CR-92-22

(S.D.W. Va. Sept. 25, 1998).   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2